MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con
Documento de Identidad Nacional N* 08767639, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO; y de la otra parte SIENNA MINERALS S.A.C. identificada con R.U.C. N*
20510106394, con domicilio en Av. Santa Maria N* 110- 140, distrito de Miraflores, Lima,
debidamente representada por los señores Ernesto Higueras Cortés, identificado con
Documento Nacional de Identidad N* 09395123 y Murria B. Lytle, identificado con Carnet de
Extranjería N* 00346708, cuyos poderes obran inscritos en el asiento ADO001 de la partida
registral de la sociedad, a quien en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N” 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
217-2007-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de mayo de 2007,
2 que designa al Ing. Oscar Alfredo Rodríguez Muñoz como Director General de Minería y la
Resolución Ministerial N” 382-2007-MEM/DM, publicada en el diario antes mencionado con
fecha 25 de agosto de 2007, que aprueba la lista de bienes y servicios materia del presente
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 29 de agosto de 2007.

EL INWYERSI

FRE

ie
, Director General de Minaria
MINISTERIO DE ENERGIA Y MINAS

NERAL
Sa

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con
Documento Nacional de Identidad N* 08767639, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”: y,

(¡i)SIENNA MINERALS S.A.C. identificada con R.U.C. N* 20510106394, con domicilio
en Av. Santa Maria N* 110- 140, distrito de Miraflores, Lima, representada por los señores
Ernesto Higueras Cortés, identificado con Documento Nacional de Identidad N*09395123 y
Murria B. Lytle, identificado con Carnet de Extranjería N*%00346708 cuyos poderes obran
inscritos en el asiento AOO001 de la partida registral de la sociedad, a quien en adelante se le
denominará “EL INVERSIONISTA”;

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-EM,
se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 23 de mayo de 2007 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 991,488.00 (Novecientos Noventa y Un Mil
Cuatrocientos Ochenta y Ocho y 00/100 Dólares Americanos), en un plazo de cinco (5) meses
contado a partir del mes de agosto hasta diciembre de 2007.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 382-2007-MEM/DM, publicada en el Diario Oficial El
Peruano el 25 de agosto de 2007, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

AR CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

MINISTERIO DE ENERGIA Y MINAS

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3? del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto
en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 29 días del mes de agosto de dos mil siete.

y

ANP
EL ESTA!

EL INVERSIONISTA

ANEXO 1
SIENNA MINERALS S.A.C.

CRONOGRAMA DE INVERSIONES EN EXPLORACIÓN

de agosto a Diciembre de 2007
(En Dólares Americanos)

Servicios Geologicos y Geotecnicos

Servicios Gefísicos

Servicios Geoquímicos

Servicios de Perforacion 110.804

Ensayes de Laboratorio

Servicio de Alojamiento y Alimentacion 4.750

4.750
7.660

Servicios de Asesoria, Consultoria. Estudios, 7.660
Tecnicos Especiales y Auditoria
Servicios de Inspección, Mantenimiento y
Reparación de Maquinaria y Equipo
Alquiler de Maquinaria 5.100 | Eta |
Transporte de Personal, Maquinaria, Equipo,
Materiales y Suministros
Servicios relacionados con la Protección
Ambiental
Servicios de Sistemas e Informática 1.300
Servicios de Seguridad y Vigilancia | 2500 | 2.500 2.500
Gastos Administrativos 24.258 24,258 24.258
128.478

AO O

ANEXO II

Peruano
Lima, sábado 25 de agosto de 2007

4 NORMAS LEGALES

352151

Artículo 5”.- La presente Resolución Suprema será
refrendada por el Ministro de Energía y Minas.

Regístrese, comuniquese y publíquese.

ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

101035-8

Aprueban lista de bienes y servicios
cuya adquisición otorgará el derecho
a la devolución del IGV e Impuesto de
Promoción Municipal a favor de Sienna
Minerals S.A.C. durante la fase de
exploración

RESOLUCIÓN MINISTERIAL
N? 382-2007-MEM/DM

42 Lima, 16 de agosto de 2007
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por la
Ley N* 27662, que dispone la devolución del l General
alas Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de e, .

'Que, el inciso c) del articulo 6* del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio
de Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N? 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal;

Que, el Ministerio de Economía y Finanzas ha remitido el
Oficio N? 211-2007-EF/15.01, de fecha 16 de jullo de 2007,
adjunto al cual figura el Anexo Único que la nueva
lista de bienes y servicios, los cuales coinciden con los bienes

servicios af dos por el Decreto Supremo N? 150-2002-
¡F, adi la al Arancel de Aduanas aprobado por
Decreto Supremo N? 017-2007-EF de acuerdo a lo indicado
porla Superintendencia! Nacional de Administración Tributaria
mediante Oficio N* 230-2007-SUNAT-300000;
y L Que, Sienna Minerals S.A.C. solicitó al Ministerio de
nergía y Minas la suscripción de un Contrato de Inversión
en Exploración, adjuntando la lista de bienes y servicios
cuya adquisición le otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal, durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 238-2007-EF/15.01 de fecha 27 de julio de 2007,
indicó no tener observaciones respecto a la lista de bienes
y servicios presentada por Sienna Minerals S.A.C.;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

conformidad con lo di: en el inciso c) del artículo

De con
6? del Reglamento de la Ley N* 27623, por Decreto
az 2002.EF y l artículo 9 del Reglamento de
Organización y Funciones del Ministerio de Energía y Minas,
aprobado por Decreto Supremo N* 031-2007-EM,

SE RESUELVE: |

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de Sienna Minerals S.A.C. durante la
fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial.

Regístrese, comuniquese y publiquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

ANEXO : RM. N* 382-2007-MEM/DM

1. BIENES

SUBPARTIDA
NACIONAL.

DESCRIPCION

[2508.10.00.00

[BENTONITA.

:3824.90,50.00

[PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE POZOS]
(rLoDOS”

3925.90. 50.00

[PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA

[k— Jósor.100000

ICALZADO CON PUNTERA METALICA DE PROTECCIÓN

[CASCOS DE SEGURIDAD

ls — [esos.100000
[1228800000

[BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEADOS|
[OSINALEAR

7 [1304220000

ÍTUBOS DE PERFORACIÓN DE ACERO INOXIDABLE

17304230000

[LOS DEMÁS TUBOS DE PERFORACIÓN

9 [8207.13:000

ÍTRÉPANOS Y CORONAS CON PARTE OPERANTE DE CERMET

[8207.1320.00

[BROCAS CON PARTE OPERANTE DE CERMET

[8207.1330.90

[BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET_|

[8207.13:90.00

[LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET

(8207.19:10.00

ÍTRÉPANOS Y CORONAS EXCEPTO DE CERMET

[8207.1921.00

[BROCAS DIAMANTADAS EXCEPTO DE CERMET

18207.1929.00

LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS

[BARRENAS INTEGRALES

Los DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y!
[SONDEO

(820790.90.00

[LOS DEMÁS UTILES INTERCAMBIABLES

[8430.41.00.100

(LAS DEMÁS, MAQUINAS DE SONDEO O PERFORACIÓN|
'AUTOPROPULSADAS.

[5430 490000

TLAS DEMÁS, MÁQUINAS DE SONDEO Y PERFORACIÓN EXCEPTO
AUTOPROPULSADAS

(8431.43.10.0

[BALANCINES.

[8431439000

LAS DEMÁS PARTES DE LAS MÁQUINAS DE SONDEO Ol
[PERFORACIÓN DE LA SUBPARTIDAS 84.20.41 U 8430 49

(8517.61.00.00

[ESTACIONES BASE

[8517.6290.00

lLOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN Y
ITRANSMISIÓN O REGENERACIÓN DE VOZ, IMAGEN U OTROS
[DATOS.

l2s  [es2340.2200 [SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR IMAGEN]

É [O IMAGEN Y SONIDO Ey

'26 [6523402300 [LOS DEMAS SOPORTES ÓPTICOS GRABADOS

lar leroa21.10:10 [CAMIONETAS PICKUP DE ENCENDIDO POR COMPRESIÓN |
lENSAMBLADAS CON PESO TOTAL CON CARGA MÁXIMA]
INFERIOR O IGUALA 4537 T DIESEL

'za [eros 20.0000 [CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN.

/29” Íooos 30.00.00 [CÁMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA O|
AÉREA, EXAMEN MÉDICO DE ÓRGANOS INTERNOS O PARA|
LABORATORIOS DE MEDICINA LEGAL O. IDENTIFICACIÓN
JUDICIAL Ñ

[59 [son.100000 MICROSCOPIOS ESTEREOSCOPICOS 7

Far” Toon 200000 (LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA

| [CINEFOTOMICROGRAFÍA O MICROPROYECCIÓN

[32 [uor2.1000.00 MICROSCOPIOS, EXCEPTO LOS ÓPTICOS; DIFRACTOGRAFOS

"33 [ora 2000.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA: 0)
[ESPACIAL (EXCEPTO LAS BRUJULAS)

80.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN

[5 [s015:1000.90 |TELEMÉTROS

136 [901520.10.00 |TEODOLTOS

37 [9015202000 |TAQUIMETROS

[ss [9015:30.00.0 [wvELES

'sa [sor540 10.00 [NSTRUMENTOS —Y APARATOS DE  FOTOGRAMETRÍA,
[ELÉCTRICOS O ELECTRÓNICOS

lso [so15.40.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA|
[EXCEPTO ELÉCTRICOS O ELECTRÓNICOS

la Jso15.60 1000 (LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS O]
[ELECTRÓNICOS EXCEPTO DE FOTOGRAMETRÍA

liz [eorsansnoo [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO]
lELÉCTRICOS O ELECTRÓNICOS

ls [801590.00.0 [PARTES Y ACCESORIOS

las — [9020.00.00.00 [LOS DEMÁSAPARATOS RESPIRATORIOS Y MÁSCARAS ANTIGAS,

[EXCEPTO LAS MÁSCARAS DE PROTECCIÓN SIN MECANISMO NI
[ELEMENTO FILTRANTE AMOVIBLE

. 352152.

E

emitió opinión favorable a la lista de bienes y servicios

3) Servicios de Operaciones de Exploración Minera:
Topográficos y geodésicos.
Geológico y geotécnicos (neluye petrográficos,
restitución lotogramética,ltografs aéreas, mecánica de rocas).
- - Seras geofisicos y geoquímicos (incluye ensayes).

Jáfcos.
Servicios de interpretación muliespecra de imágenes ya sean sateiales o equipos
aero

[_- Ensayos deaboratoro (andiis de mnerses, suelos, agua, ec)
[b) Otros Servicios Vinculados a las Actividados de Exploración Minera:
| > Sénvcio de alojamiento y almentación del personal operato del Titar da
Proyecto

Servicio de asesora, consultoria, estudios Unicos especiales y autoras destinados
alas actividades de exploración minera,

Servicios ce diseño, construcción, montaje industria, eléctrico y mecánico, armado y|
desarmado de maquinarias y equipo necesario para las actvidades de la exploración |
minera

Servicios de Inspección mantenimiento y reparación de maquinaria y equipo utlzado|
bn las acividades de explocacón minera

Alquier o arrendamiento financiero de maquinaria, vehiculos y equípos necesanos|

para las actividades de exploración.
Transport de maquinaria, equipo, materiales y suministros necesarios para|
las acávidades de exploración yla construción de campamentos.

Servicios médicos y

¡Senicios relacionados con la protección ambiental
Servicios de sistemas e informática.

¡Senvoos de comunicaciones, incluyen comunicación radial, etfonla satelital
Servicios de seguridad industrial y contraincendios,

Senvicos de seguidad y vigilancia de instalaciones y personal operatv.
Serios de

_ Servicios de rescate, audio.
100066-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Marcobre S.A.C. durante la fase de
exploración

RESOLUCIÓN MINISTERIAL
N? 383-2007-MEM/DM

Lima, 16 de agosto de 2007
CONSIDERANDO:
Que, mediante Decreto Supremo N* 082-2002-EF se

aprobó el Reglamento de la Ley N* 27623, modificada por
5

la Ley N* 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del artículo 6? del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio
de Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal;

Que, el Ministerio de Economía y Finanzas ha remitido
el Oficio N* 185-2007-EF/15.01, de fecha 7 de junio del
2007, adjunto al cual figura el Anexo Único que contiene la
nueva lista de bienes y servicios, los cuales coinciden con

los bienes y servicios aprobados por el Decreto Supremo

N* 150-2002-EF, adecuada al Arancel de Aduanas vigente
aprobado por Decreto Supremo N* 017-2007-EF de

presentada por Marcobre S.A.C.;
|. Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623, aprobado
gor Decreto Supremo N* 082-2002-EF y el artículo 9* del

'eglamento de Organización y Funciones del Ministerio
de Energía y Minas, aprobado por Decreto Supremo
N* 031-2007-EM;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y
/

S.A.C. durante la fase de exploración, de acuerdo con
el Anexo que forma parte integrante de la presente
resolución ministerial.

Regístrese, comuníquese y publiquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

ANEXO : R.M. N* 383-2007-MEM/DM
| ANEXO
1. BIENES

A

SUBPARTIDA | DESCRIPCIÓN

NACIONAL |
[2508.10.00.00
3024.90.50.00

[BENTONITA

[PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE
[POZOS (LODOS”)

— NORMAS LEGALES pedos
E TSUBrARTDA ] | acuerdo a lo indicado por la Superintendencia Nacional
>PacionaL de Administración Tributaria mediante Oficio N*230-2007-
A Que, Marcobre S.A.C. solicitó al Ministerio de Energía
stas y Minas la suscición de un Contato de Inversión en
loración, adjuntando la lista de bienes y servicios cuya
(6. (2icADa 06 DOS ES ANA RAE | aci sición le otorgará lol. derecho a la devolución dal
O OEI Impuesto General a las Ventas e Impuesto de Promoción

- Municipal, durante la fase de exploración;
Que, el Ministerio de Economía y Finanzas mediante
Il. SERVICIOS Oficio N* 231-2007-EF/15.01 de fecha 25 de julio de 2007,

(3926.90.60.00
[6401.10.00.00
(6506.:10.00.00
'7228:80.90.00

[PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA
[CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN
[CASCOS DE SEGURIDAD

[O SIN ALEAR
¡TUBOS DE PERFORACIÓN DE ACERO INOXIL a
[LOS DEMÁS TUBOS DE PERFORACIÓN = |
TRÉPANOS Y CORONAS CON PARTE OPERANTE DE GERMET
¡BROCAS CON PARTE OPERANTE DE CERMET.

¡BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET
¡LOS DEMÁS ÚTILES CON PARTE OPERANTE DE CERMET
[TRÉPANOS Y CORONAS EXCEPTO DE CERMET

[BROCAS DIAMANTADAS EXCEPTO DE CERMET.

¡LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS |

17304:22.00.00
1730423.00.00
[8207.13:10.00
[e207.1320.00
[8207-1330.00
[8207.13:90.00
[8207.19.10.00
[8207.19.21.00
[8207.1929:00
[8207.19:30.00
18207.19.80.00

[BARRENAS INTEGRALES |
LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN Y|
[SONDEO

[BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEADO Ote

(820790.00.00_ [LOS DEMÁS ÚTILES INTERCAMBIABLES

(6430.41.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN

JAUTOPROPULSADAS

¡6430.48.00.00 [Las DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN

[EXCEPTO AUTOPROPULSADAS

(6431.43:1000 |BALANCINES

18431.43:90.00 [LAS DEMÁS PARTES DE LAS MÁQUINAS DE SONDEO Ol
[PERFORACIÓN DE LAS SUBPARTIDAS 84.30.41 U 2430.49

[ESTACIÓN BASE

(8517.61.00.0

(8517.62 90.00 [LOS DEMÁS APARATOS PARALA RECEPCIÓN, CONVERSIÓN Y
TRANSMISIÓN O REGENERACIÓN DE VOZ, IMAGEN U OTROS

[DATOS

]

servicios cuya adquisición otorgará el derecho En
la devolución del Impuesto General a las Ventas decráy
Impuesto de Promoción Municipal a favor de Marcobre +

s
ANEXO III

SIENNA MINERALS S.A.C.
PROPIEDADES MINERAS
ITEM  |NOMBRE DE CONCESION | CODIGO UNICO HECTAREAS

1 ACUMULACION JUANA M.P. |15009738X01 1000
2 EDELMIRA 15008317X01 140
3 IGOR 15007753X01 1000
4 JOSE LUIS 15007828X01 657.49
5 JOSE LUIS N* 2 15007829X01 800
6 JOSE LUIS N* 3 15007830X01 300
7 JULIA-MP 15006934X01 900
8 LA NATALIA 15007873X01 800
9 LA NOEMIA 030002902 400
10 URPI 15006942X01 999

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la
Adenda del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ing. Oscar Alfredo
Rodríguez Muñoz, identificado con Documento Nacional de Identidad N* 08767639,
autorizado por el artículo 13” del Reglamento de Ley N* 27623 y modificatoria, aprobado
por Decreto Supremo N* 082-2002-EF, con domicilio en avenida Las Artes Sur 260, San
Borja, Lima 41, a quien en adelante se denomina el ESTADO; y de la otra parte la
empresa SIENNA MINERALS S.A.C., identificada con RUC N* 20510106394, con
domicilio en Av. Santa Maria N* 110-140, distrito de Miraflores, Lima, inscrita en la Partida
Electrónica N* 11714944 del Registro de Personas Jurídicas, Zona Registral N* IX, Sede
Lima, de la Superintendencia Nacional de los Registros Públicos, representada por los
señores Ernesto Higueras Cortés, identificado con Documento Nacional de Identidad N*
09395123 y Murray P. Lytle, identificado con Carné de Extranjería N* 00346708, cuyos
poderes obran inscritos en el asiento A00001 de la partida registral de la sociedad, a
quien en adelante se le denominará “EL INVERSIONISTA”, en los términos siguientes:

PRIMERO: En la fecha, el Estado y el Inversionista han celebrado una Adenda al Contrato de
Inversión en Exploración suscrito el 29 de agosto de 2007, al amparo de lo dispuesto en la Ley
N* 27623 y modificatoria, y su Reglamento aprobado por el Decreto Supremo N* 082-2002-
ER

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la adenda
al contrato referido en la cláusula precedente, la misma que se insertará, conjuntamente con la
Resolución Ministerial N* 382-2007-MEM/DM, de fecha 25 de agosto de 2007, que designa al
ingeniero Oscar Alfredo Rodríguez Muñoz como Director General de Minería.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 31 de enero de 2008
ESTADO PERUANO

de
Por: ANS
Oscár Alfredo Rodríguez Muñoz

Director General de Minería

SIENNA MINERALS S.A.C

1 (07

Gerente General
ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL ESTADO PERUANO
Y SIENNA MINERALS S.A.C.

Conste por el presente documento el Adenda al Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería, Ing.
Oscar Alfredo Rodríguez Muñoz, identificado con Documento de Identidad Nacional N*
08767639, autorizado por el artículo 13" del Reglamento de la Ley N* 27623 y
modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
denominará el "ESTADO”; y,

(ii) La empresa Sienna Minerals S.A.C. con Registro Único de Contribuyente N* 20510106394,
inscrita en la Partida Electrónica N* 11714944 del Registro de Personas Jurídicas, Zona
Registral N* IX, Sede Lima, de la Superintendencia Nacional de los Registros Públicos, con
domicilio en Av. Santa Maria N* 110- 140, distrito de Miraflores, Lima 18, debidamente
representada por los señores Ernesto Higueras Cortés, identificado con Documento
Nacional de Identidad N* 09395123 y Murray P. Lytle, identificado con Carné de Extranjería
N* 00346708, cuyos poderes obran inscritos en el asiento A0O001 de la referida partida
electrónica, a quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y
condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

La Dirección General de Minería mediante Resolución N* 011-2007-EM-DGM/CONT, de
fecha 29 de agosto de 2007, aprobó el Programa de Inversión en Exploración de EL
INVERSIONISTA por la suma de US$ 991,488.00 (Novecientos Noventa y Un Mil Cuatrocientos
Ochenta y Ocho y 00/100 Dólares Americanos) para el periodo comprendido entre agosto y
diciembre de 2007.

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en Exploración,
con fecha 29 de agosto de 2007. En dicho contrato EL INVERSIONISTA se compromete a ejecutar
inversiones en exploración por un monto de US$ 991,488.00 (Novecientos Noventa y Un Mil
Cuatrocientos Ochenta y Ocho y 00/100 Dólares Americanos), en un plazo de cinco (5) meses
contado a partir del mes de agosto hasta diciembre de 2007, en las concesiones mineras
Acumulación JUANA M.P. código único N* 15009738X01, EDELMIRA código único N*
15008317X01, IGOR código único N* 15007753X01, JOSÉ LUIS código único N” 15007828X01,
JOSÉ LUIS N* 2 código único N* 15007829X01, JOSÉ LUIS N* 3 código único N* 15007830X01,
JULIA-MP código único N* 15006934X01, LA NATALIA código único N* 15007873X01, LA
NOEMIA código único N* 030002902 y URPI código único N* 15006942X01.

EL INVERSIONISTA mediante escrito N* 1736769, de fecha 20 de noviembre de 2007,
solicitó se amplíe el Programa de Inversión en US$ 2"389,935 (Dos Millones Trescientos Ochenta y
Nueve Mil Novecientos Treinta y cinco y 00/100 Dólares Americanos), haciendo un total de US$
3'381,423.00 (Tres Millones Trescientos Ochenta y Un Mil Cuatrocientos Veintitrés y 00/100
Dólares Americanos) y el Anexo lll, sin alterar la lista de bienes y servicios cuya adquisición otorga
el derecho a la devolución del Impuesto General a las Ventas e Impuesto de Promoción Municipal,
aprobada por Resolución Ministerial N* 382-2007-MEM/DM de fecha 16 de agosto de 2007. En
relación a la lista de concesiones mineras, se precisa que la inversión se ejecutará sólo en la
concesión minera IGOR código único N* 15007753X01.

0%
CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer párrafo del
numeral 3.1 de la Cláusula Tercera y la sustitución de los Anexos | y lIl del Contrato de Inversión
en Exploración suscrito con fecha 29 de agosto de 2007.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión quedará
redactado en los siguientes términos:

“Por medio del presente Contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en la concesión señalada en
el Anexo II! del Contrato de Inversión en exploración por un monto de US$ 3'381,423.00 (Tres
Millones Trescientos Ochenta y Un Mil Cuatrocientos Veintitrés y 00/100 Dólares Americanos) en
un plazo de diecisiete (17) meses contados a partir de agosto de 2007 a diciembre de 2008."

CLÁUSULA CUARTA: Sustitución del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se sustituye por el Anexo | que forma
parte integrante de la presente adenda.

CLAUSULA QUINTA: Sustitución del Anexo lll del Contrato de Inversión en
Exploración.

El Anexo lll del Contrato de Inversión en Exploración se sustituye por el Anexo !Il que
forma parte integrante de la presente adenda.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que se mantienen vigentes todas las cláusulas del Contrato de
Inversión en Exploración suscrito con fecha 29 de agosto de 2007 que no hayan sido modificados
por la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, alos 31 días del mes de enero de 2008.

Alcan: e MURRÁY
EL ESTA

ares | eros

Pr9se Y60 vr yrz or 698'6€ ES UE LAA 144 10474 LAA SOME ASIUIPY SOJSED|
10742 [0741 0742 oz y DOS DOS Dos DOSZ epuejiBin Á pepunBas ap sorowas|
SOUO/DEoJUNLUOD SP SOLAS!

os61 | 056% 0001 PONBULOJU| 9 SEURISIS 9P SOMOS]

TeTUSIquy|

0001 oo | om | 000; | 000% | o00+ UQI998]01 E] U09 SOPEUOLDe[a, SOLDWOS|
EN SONSIUIunS A SAJeUae

[0703 ser [578 0sLr 107 poses 'odinb3 'eueunbey (1euos/ag ap auodsue)!,
oo09 | 0009 vos | oovs ¡euInbejy ap 1a1imbiy

bey ap uopejeday

A CIUOIUIUAJUE/A 'UDIO99ASU AP SOJPMIAS,

el w Á sajerods3 soojuoe 1 |

ssoer | os00s oz | 098 'SOIPMIS3 “BLONSUOD 'eLOSOSY AP SOLAS

ov08: | 0000 osep | osuy vOpPeJuaWIy Á ojuenelojy ap oJas|

O1oJe10qu] ap seÁesuz|

serve | ovo0s | oceos zs0su | 250508 UOJOBIOJI9d ap SOLO|MAS|
Si0€ ser SO 26c9L 86e 91 SODILUINDO9Y SOLIS

SO0/SJA9 SOJIMAS

(soueouauy seuejog uz)
8007 9P 34QUIAO Y L00Z OISOBe ap

NOIOVYO1dX3 N3 SINOISYJANI 30 VAWYDONOYO

“O'V'S STVY2NIM VNN3IS

1 OX3NV

ANEXO lll

SIENNA MINERALS S.A.C.

PROPIEDADES MINERAS

ITEM

NOMBRE DE CONCESIÓN

CÓDIGO ÚNICO

HECTAREAS

IGOR

15007753X01

1000

para

